Case: 12-40883       Document: 00512187138         Page: 1     Date Filed: 03/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 26, 2013
                                     No. 12-40883
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

IRIMAK RAFAEL MELENDEZ-HERNANDEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:12-CR-269-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Irimak Rafael Melendez-Hernandez appeals the 48-month sentence
imposed following his guilty plea conviction for being found in the United States
after deportation following an aggravated felony conviction. He asserts that the
district court erred in imposing a 16-level enhancement pursuant to U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) based on its determination that his prior Texas burglary of
a habitation conviction was a crime of violence. Specifically, he argues that his



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40883    Document: 00512187138     Page: 2   Date Filed: 03/26/2013

                                 No. 12-40883

conviction was not for generic burglary because his conviction fell under Texas’s
unique “greater right to possession” theory.
      Because he objected to the enhancement in the district court on this
ground, we review the issue de novo. See United States v. Cisneros-Gutierrez,
517 F.3d 751, 764 (5th Cir. 2008). We recently rejected this same contention in
United States v. Morales-Mota, 704 F.3d 410, 412 (5th Cir. 2013) (affirming a
16-level sentencing enhancement under § 2L1.2(b)(1)(A)(ii) based on a Texas
conviction for burglary of a habitation under § 30.02(a)). Accordingly, the
judgment of the district court is AFFIRMED.




                                       2